UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7087



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

TOMMY STANLEY HERBERT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CR-93-77-A, CA-95-746-AM)


Submitted:   January 9, 1997              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Tommy Stanley Herbert, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tommy Stanley Herbert seeks to appeal the district court's

order denying his motion filed under 28 U.S.C. § 2255 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.

Herbert, Nos. CR-93-77-A; CA-95-746-AM (E.D. Va. May 21, 1996). To

the extent that Appellant has appealed the district court's denial

of his petition for a writ of mandamus seeking to compel the dis-

trict court to expedite consideration of his motion under 28 U.S.C.
§ 2255, we dismiss the appeal as moot as the record reflects that

the district court has issued a final order from which Appellant

has noted a timely appeal. We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2